ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDLT-TIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 28, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Cireumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: The parties agree that the respondent was involved in a single car traffic accident involving a utility pole. At that time, the respondent was a deputy prosecuting attorney in Bartholomew County. The respondent was not found at the seene of the accident, but was found walking in the city of Columbus. The respondent's BAC was .14%. Just prior to the filing of criminal charges against the respondent, he resigned as a deputy prosecutor. The respondent was charged with misdemean- or operating while intoxicated and leaving the scene of an accident. On December 16, 2002, the respondent pled guilty to public intoxication and leaving the scene of an accident.
*1100Violations: The respondent violated Ind. Professional Conduct Rule 8.4(d), which prohibits an attorney from engaging in conduct that is prejudicial to the administration of justice.
Discipline: Public Reprimand.
The Court having considered the submission of the parties now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward a copy of this Order to the parties and in accordance with the provisions of Admis.Disc.R. 28, Section 3(d).
All Justices concur.